Citation Nr: 0946927	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-02 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Validity of debt to the Government for compensation 
overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 
1979, September 1987 to December 1989, and from April 15, 
1996 to October 31, 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the above Department of Veterans 
Affairs (VA) Regional Office (RO).    



FINDING OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement 
withdrawing his appeal as to the issue of validity of debt 
(also described as waiver of overpayment).



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of validity of debt have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.§§ 
20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2009).  

The Veteran filed a substantive appeal (VA Form 9) in January 
2008 with respect to the issue of validity of debt (also 
described as waiver of overpayment).  The RO certified the 
issue to the Board.  However, in October 2009, the Veteran 
submitted a written statement through his representative 
indicating that he wished to withdraw the appeal on that 
issue.  

As the Veteran has withdrawn his appeal as to the issue of 
validity of debt, there remain no allegations of error of 
fact or law for appellate consideration on that issue.  
Therefore, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
validity of debt, and this issue is dismissed without 
prejudice.


ORDER

The appeal as to the issue of validity of debt is dismissed.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


